Case 1:17-cv-00568-WS-B Document 58 Filed 10/20/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
FRANCIS PAUL RIPP, *
1\'
Plaintiff *
~k
versus * CIVIL ACTION 1:17-cv-00568-WS-B
dr
THE CITY OF FAIRHOPE, ET AL., *
*
:\'

Defendants.
JOINT STIPULATION OF DISMISSAL

COME NOW Plaintiff, Francis Paul Ripp, and Defendants, The City of Fairhope, The City

Council of Fairhope, lack Burrell, in his official capacity and individually, Kevin Boone, in his

official capacity, Robert Brown, in his official capacity, J ames Reid Conyers, in his official capacity,

and lay Robinson, in his official capacity, by and through undersigned counsel, and respectfully file

this notice of dismissal of this action, pursuant to Fed.R.Civ.P_ 4l(a)(1)(A)(ii), and hereby stipulate
and agree to dismiss this action With prejudice

Accordingly, all parties shall bear their own attorneys’ fees and costs.

SIGNATURES OF COUNSEL CONTAINED ON FOLLOWlNG PAGE

Case 1:17-cv-00568-WS-B Document 58 Filed 10/20/18 Page 2 of 2

Respectfully Submitted,

. -k"`
this 10 day of October 2018

g

Colin D. Sherman (SHERC3110)
Steven L. Lacey (pro hac vice, MBN 99988)
SHERMAN & LACEY, LLP

 

 

Respectfully Submitted,

this Lr:':‘§` day of October 2018

/:W~< w hog vi"\w\»o\
Gregory L.°Morris (ASB-0592-R73G)
867 Honeysuckle Drive

Fultondale, AL 35068

P.O. Box 3062 Tel: (205) 567-0899

Mobile, AL 36652-3062 gregmorrisZUOl@aol.com

Tel: (251) 930-5415

Fax: (251) 252-7794

CSherman(ril"shermanlaccylaw.com

slacey(ril‘sliel‘liianlaceylaw.com

Attorneys for Defendants, Attorneys for Plaintij];

T?ze C.r.`ty of Fairhope, et az'. Francis Paul Rz'pp
CERTIFICATE OF SERVICE

 

I hereby certify that I have electronically filed the foregoing with the Clerk of Court by using
the CM/ECF system, Which Will send a notice of electronic filing to all parties this 2 54""'(1ay of

October 2018.

s/Colin D. Sherman
Colin D. Sherman

